Citation Nr: 0717276	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  99-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for an adjustment 
disorder with anxiety, depression, and dyspepsia, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an extraschedular rating in excess of 30 
percent for a papulosquamous eruption from July 17, 1998.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1991.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2005, at which time the veteran's 
appeal was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, 
through the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  

The issues remanded by the Board in July 2005 were 
entitlement to:  1) service connection on direct and 
secondary bases for recurrent yeast infections; 2) an 
increased rating for an adjustment disorder with anxiety, 
depression, and dyspepsia; 3) an extraschedular rating in 
excess of 10 percent for a papulosquamous eruption prior to 
May 10, 2001; 4) an evaluation in excess of 30 percent from 
May 10, 2001; and, 5) a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The July 2005 Board remand also 
directed the RO specifically to document its consideration of 
the veteran's entitlement to extraschedular ratings for an 
adjustment disorder and a papulosquamous eruption, pursuant 
to 38 C.F.R. § 3.321(b).

On remand, the RO in a rating decision of October 2005 
granted entitlement to a 30 percent rating for papulosquamous 
eruption, effective July 17, 1998.  Also, by rating action in 
November 2006, service connection for recurrent yeast 
infections was granted.  The November 2006 rating decision 
also granted entitlement to a TDIU.

The veteran's appeal had previously been remanded in December 
2001 and once again April 2004.

It is noted parenthetically that, in addition to the Board's 
April 2004 remand involving compensation matters, the Board 
in April 2004 separately remanded to the VA Medical Center 
(VAMC) in Columbia, South Carolina, the issue of the 
veteran's entitlement to payment of or reimbursement for 
unreimbursed medical expenses incurred in connection with 
unauthorized medical treatment received on May 4, 2001.  The 
development ordered at that time does not appear to have been 
undertaken to date, nor does the record indicate that such 
matter has been recertified for review at this time, despite 
a reminder to this effect in the Board's July 2005 remand.  
No further action by the Board with respect to the 
payment/reimbursement matter may be taken at this time, and 
the Board will only act should the VAMC continue to deny the 
claim after completing the actions previously directed by the 
Board. 

The record raises the issue of entitlement to service 
connection for residuals of a sexual assault.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The Board's July 2005 remand directed the RO to readjudicate 
the veteran's claim of entitlement to an increased rating for 
an adjustment disorder with anxiety, depression, and 
dyspepsia.  Notice was also taken that the VA psychiatric 
examiner who evaluated the veteran's service-connected 
adjustment disorder in June 2004 recommended that the veteran 
undergo psychological testing to assist in identifying 
symptoms of anxiety and depression, as well as to uncover any 
symptoms of malingering or symptom exaggeration, prior to 
rendering opinions on matters relating to the severity of the 
service-connected disorder.  Although such testing was 
scheduled to be undertaken later in 2004, the veteran failed 
to appear.  She nevertheless thereafter indicated a 
willingness to undergo such testing, noting in combination 
with her fee-basis therapist that she was unable to report to 
the scheduled testing because of the length of the trip to 
the VA facility in Columbia and her need to ensure her 
daughter's attendance at school.  In light of the appellant's 
willingness to report, the Board's July 2005 remand deemed 
further efforts necessary to schedule the psychological 
testing.

The July 2005 Board remand directed the veteran to be 
afforded psychological testing, as had been requested by L. 
Atkins, M.D., at the time of a VA psychiatric examination at 
the Columbia VAMC on June 9, 2004.  Once such testing was 
completed and results added to the claims folder, the 
entirety of the claims folder was to be returned to Dr. 
Atkins at the Columbia VAMC to allow Dr. Atkins an 
opportunity to address the severity of the veteran's service-
connected adjustment disorder with anxiety, depression, and 
dyspepsia.  In July 2006, the RO partly complied with the 
Board's remand instructions when the veteran underwent 
psychological testing by a VA licensed clinical psychologist.  
Unfortunately, following completion of the testing, neither 
Dr. Atkins nor any other VA psychiatrist examined the claims 
folder.  On remand, the entirely of the claims folder is to 
be forwarded to a VA psychiatrist, preferably Dr. Atkins, if 
available, to address the severity of the veteran's 
adjustment disorder.  Stegall v. West, 11 Vet. App. 271 
(1998).

The Board's July 2005 remand also directed the RO to 
readjudicate entitlement to an extraschedular rating in 
excess of 10 percent for a papulosquamous eruption prior to 
May 10, 2001, and in excess of 30 percent from May 10, 2001.  
As noted above, the October 2005 rating decision awarded 
entitlement to a schedular increased evaluation of 30 percent 
for a papulosquamous eruption, effective July 17, 1998, the 
date of establishment of service connection.  The veteran was 
afforded a VA examination of her service-connected skin 
disorder in July 2006 that appears to have complied with the 
Board's July 2005 remand instructions, including the offering 
of an opinion as to likely interference with employment.  
Unfortunately, however, the RO has never readjudicated the 
claim of entitlement to an extraschedular evaluation for 
papulosquamous eruption, as the Board had requested.  The 
former oversight requires corrective actions.  Id.

On remand, the RO must likewise fulfill the Board's July 2005 
remand direction specifically to document its consideration 
of the veteran's entitlement to extraschedular ratings of 
increased disability for an adjustment disorder, pursuant to 
38 C.F.R. § 3.321(b), with referral to VA's Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service, as appropriate.  Id.

On the basis of the foregoing, this matter is REMANDED for 
the following actions:

1.  Any and all VA inpatient and 
outpatient treatment records, not already 
contained in the claims folder, involving 
service-connected disorders must be 
obtained for inclusion in the claims 
folder.  Duplicate records should not be 
added to the file but rather should be 
given to the appellant.

2.  The entirety of the claims folder 
must be returned to Dr. Atkins, if she is 
available at the Columbia VAMC, to allow 
Dr. Atkins an opportunity to address the 
severity of the veteran's service-
connected adjustment disorder with 
anxiety, depression, and dyspepsia in 
light of the July 2006 psychological test 
results.  All service connected 
psychiatric symptomatology must be 
differentiated from nonservice connected 
pathology.  If Dr. Atkins is not 
available, the claims folder must be 
forwarded to another psychiatrist in 
order to complete the assessment of the 
severity of the veteran's aforementioned 
service-connected adjustment disorder.  
Again, all service connected psychiatric 
symptomatology must be differentiated 
from nonservice connected pathology.  If 
the psychiatrist finds that another 
examination is warranted, the appellant 
should be so afforded the opportunity to 
report for that examination.  All 
appropriate tests and studies are to be 
conducted, and an examination report 
evaluating the severity of the adjustment 
disorder added to the claims file.

3.  Following the completion of the 
foregoing actions, the RO must review the 
medical opinion report.  If any report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any and all needed action.
 
4.  Lastly, the RO must readjudicate the 
claims of entitlement to an increased 
rating for an adjustment disorder with 
anxiety, depression, and dyspepsia, and 
entitlement to an extraschedular rating 
in excess of 30 percent for a 
papulosquamous eruption from July 17, 
1998.  Such adjudications must be based 
on all of the evidence of record and all 
pertinent legal authority.  The RO must 
specifically document its consideration 
of the veteran's entitlement to 
extraschedular ratings of increased 
disability for an adjustment disorder, 
pursuant to 38 C.F.R. § 3.321(b) (2006), 
with referral to the VA's Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service, as 
appropriate.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2006).

